Citation Nr: 1528990	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-00 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease (IHD).

2.  Entitlement to a disability rating in excess of 30 percent for residuals of a left knee medial compartmental arthroplasty.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from February 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a January 2013 substantive appeal, the Veteran indicated that he desired to be scheduled for a hearing before a member of the Board held at his local RO; however, his request has not been acknowledged.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at his local RO.  Provide notice of the scheduled hearing date.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

